Exhibit 10.37

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

DEC 4, 2008

OUR L/C NO.: TPTS-707379

 

TO:   APPLICANT: SEI DAILY INCOME TRUST PRIME   SEI INVESTMENTS COMPANY
OBLIGATION FUND   1 FREEDOM VALLEY DRIVE ATTN: TIM BARTO   OAKS, PA 19456 1
FREEDOM VALLEY DRIVE   OAKS, PA 19456  

WE HAVE ESTABLISHED OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AS
DETAILED HEREIN SUBJECT TO ISP98

 

DOCUMENTARY CREDIT NUMBER:    TPTS-707379 FURTHER IDENTIFICATION:    ISSUE DATE
OF ISSUE:    DECEMBER 4, 2008 BENEFICIARY:    SEI DAILY INCOME TRUST PRIME   
OBLIGATION FUND    ATTN: TIM BARTO    1 FREEDOM VALLEY DRIVE    OAKS, PA 19456
APPLICANT:    SEI INVESTMENTS COMPANY    1 FREEDOM VALLEY DRIVE    OAKS, PA
19456 DATE AND PLACE OF EXPIRY:    DECEMBER 2, 2009    AT OUR COUNTER
DOCUMENTARY CREDIT AMOUNT:    USD10,000,000.00 AVAILABLE WITH:    JPMORGAN CHASE
BANK, N.A.    BY PAYMENT

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ADDITIONAL 12 MONTH PERIODS FROM THE

 

141540 Mark Kagan

  

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

DEC 4, 2008

OUR L/C NO.: TPTS-707379

 

PRESENT OR EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR TO THE
CURRENT EXPIRY DATE WE SEND NOTICE IN WRITING TO YOU VIA SWIFT, OR HAND DELIVERY
AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO AUTOMATICALLY EXTEND THIS LETTER OF
CREDIT FOR ANY ADDITIONAL PERIOD. UPON SUCH NOTICE TO YOU, YOU MAY DRAW ON US AT
SIGHT FOR AN AMOUNT NOT TO EXCEED THE BALANCE REMAINING IN THIS LETTER OF CREDIT
WITHIN THE THEN-APPLICABLE EXPIRY DATE, BY YOUR SWIFT OR PRESENTATION OF YOUR
DRAFT AND DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF YOUR OFFICIALS READING AS
FOLLOWS:

QUOTE

THE AMOUNT OF THIS DRAWING USD                      UNDER JPMORGAN CHASE BANK,
N.A. LETTER OF CREDIT NUMBER TPTS-707379 REPRESENTS FUNDS DUE US AS WE HAVE
RECEIVED NOTICE FROM JPMORGAN CHASE BANK, N.A. OF THEIR DECISION NOT TO
AUTOMATICALLY EXTEND LETTER OF CREDIT NUMBER TPTS-707379 AND THE UNDERLYING
OBLIGATION REMAINS OUTSTANDING.

UNQUOTE

IN THE EVENT THIS LETTER OF CREDIT IS SUBSEQUENTLY AMENDED BY US TO RESCIND A
NOTICE OF NON-EXTENSION AND TO EXTEND THE EXPIRY DATE HEREOF TO A FUTURE DATE,
SUCH EXTENSION SHALL BE FOR THAT SINGLE PERIOD ONLY AND THIS LETTER OF CREDIT
WILL NOT BE SUBJECT TO ANY FUTURE AUTOMATIC EXTENSIONS UNLESS OTHERWISE STATED.

ADDITIONAL DETAILS:

THIS LETTER OF CREDIT IS AVAILABLE WITH JPMORGAN CHASE BANK, N-A. AGAINST
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON JPMORGAN CHASE BANK, N.A., WHEN
ACCOMPANIED BY THE DOCUMENT INDICATED HEREIN.

BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS AUTHORIZED
OFFICIALS READING AS FOLLOWS:

“THE AMOUNT OF THIS DRAWING USD                      UNDER JPMORGAN CHASE BANK,
N.A. LETTER OF CREDIT NO. TPTS-707379 REPRESENTS FUNDS DUE US AS SEI INVESTMENTS
COMPANY HAS FAILED TO PAY A REQUIRED CONTRIBUTION AMOUNT AS REQUIRED BY THE
CAPITAL SUPPORT AGREEMENT BETWEEN SEI INVESTMENTS COMPANY AND SEI DAILY INCOME
TRUST PRIME OBLIGATION FUND.”

ALL CORRESPONDENCE AND ANY DRAWINGS HEREUNDER ARE TO BE DIRECTED TO JPMORGAN
CHASE BANK, N.A., C/O JPMORGAN TREASURY SERVICES, ATTN: STANDBY

 

141540 Mark Kagan

  

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

DEC 4, 2008

OUR L/C NO.: TPTS-707379

 

LETTER OF CREDIT DEPT., 4TH FL., 10420 HIGHLAND MANOR DRIVE, TAMPA, FLORIDA
33610. CUSTOMER INQUIRY NUMBER IS 1-800-634-1969 CHOOSE OPTION 1. E-MAIL ADDRESS
IS: GTS.CLIENT.SERVICES@JPMCHASE.COM. PLEASE HAVE OUR REFERENCE NUMBER AVAILABLE
WHEN YOU CONTACT US.

WE HEREBY ENGAGE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED.

EXCEPT AS FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (“ISP98”), INTERNATIONAL CHAMBER
OF COMMERCE PUBLICATION NO. 590.

THE NUMBER AND THE DATE OF OUR CREDIT AND THE NAME OF OUR BANK MUST BE QUOTED ON
ALL DRAFTS REQUIRED.

THIS LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

 

/s/ HENRY AVELINO

AUTHORIZED SIGNATURE HENRY AVELINO ASSISTANT VICE PRESIDENT

 

141540 Mark Kagan

  

Page 3 of 3



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

 

        BILL L/C NO.    TRANS. NO.   BILL NO.    DATE TPTS-707379    0001  
TPTS707379222735    DEC 4, 2008

TO:

SEI INVESTMENTS COMPANY

1 FREEDOM VALLEY DRIVE

OAKS, PA 19456

BENEFICIARY: SEI DAILY INCOME TRUST PRIME

WE AWAIT YOUR PAYMENT AS PER DETAILS HEREIN:

 

               AMOUNT

ISSUANCE FEE

      USD    500.00    TOTAL    USD    500.00

 

 

 

L/C NO.    TRANS. NO.   BILL NO.    DATE TPTS-707379    0001   TPTS707379222735
   DECEMBER 4, 2008

ALL INQUIRIES REGARDING THIS TRANSACTION MAY BE DIRECTED TO OUR CLIENT SERVICE
GROUP AT THE FOLLOWING TELEPHONE NUMBER OR E-MAIL ADDRESS: l-800-634-1969 OR
GTS.CLIENT.SERVICES@JPMCHASE.COM

PAYMENT IS DUE UPON RECEIPT.

PAYMENT INSTRUCTIONS: (PLEASE SELECT ONE AND PROVIDE APPROPRIATE INFORMATION)

 

         DEBIT THE FOLLOWING JPMORGAN CHASE BANK, N.A. ACCOUNT FOR THE TOTAL
AMOUNT DUE.

DDA #                                          
                                   

AUTHORIZED APPROVER’S INITIALS                     .

 

141522 Mark Kagan

  

Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g73982jpmorganchase.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

 

      BILL L/C NO.   TRANS. NO.   BILL NO.   DATE TPTS-707379   0001  
TPTS707379222735   DEC 4, 2008

TO:

SEI INVESTMENTS COMPANY

1 FREEDOM VALLEY DRIVE

OAKS, PA 19456

BENEFICIARY: SEI DAILY INCOME TRUST PRIME

 

         DEBIT OUR ACCOUNT NO.                            , HELD WITH
                     ABA ROUTING NUMBER                             .

WE HAVE CONTACTED THE INSTITUTION WITH AUTHORIZATION, FOR THE TOTAL AMOUNT DUE.

AUTHORIZED APPROVER’S INITIALS                     .

FOR FUTURE TRANSACTIONS PLEASE FORWARD A DEBIT AUTHORIZATION FORM TO US FOR
COMPLETION.

 

         ENCLOSED IS A CHECK IN THE AMOUNT OF $              FOR THE TOTAL
AMOUNT DUE TO:

JPMORGAN CHASE BANK, N.A.

SBLC GROUP

21591 NETWORK PLACE

CHICAGO, ILLINOIS 60673-1215

 

         A WIRE TRANSFER PAYMENT HAS BEEN MADE TO JPMORGAN CHASE BANK, N.A. ABA
021000021, A/C 324331754 QUOTING THE L/C AND BILL NUMBER (S) FOR THE TOTAL
AMOUNT DUE.

*** FAX COMPLETED FORM TO 312-954-3140 ***

 

141522 Mark Kagan

  

Page 2 of 2